DISMISSED and Opinion Filed July 2, 2021




                                            S  In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-01364-CV

    MUAMAR ANANI, HANADI ANANI, BIG D CONCRETE, INC., AND
                    ANANI, LLC, Appellants
                             V.
                  JOSEPH ABUZAID, Appellee

                         On Appeal from the 95th District Court
                                 Dallas County, Texas
                         Trial Court Cause No. DC-12-09866-D

                              MEMORANDUM OPINION
                             Before Justices Schenck and Carlyle1
                                 Opinion by Justice Schenck
        By order dated June 4, 2021 we reinstated this appeal. In that order, we

advised the parties that orders on both appellants’ motion for rehearing and

appellees’ motion for an extension of time to file a motion for rehearing would issue

in due course.




    1
      The Honorable Justice Cory L. Carlyle succeeded the Honorable Douglas Lang, a member of the
original panel. The Honorable Robert Filmore was on the panel at the time of original submission of this
case. Justice Fillmore has since retired. This opinion issues pursuant to Rule 41.1(b) of the Texas Rules
of Appellate Procedure. TEX. R. APP. P. 41.1(b).
      On June 11, 2021, appellants filed an Agreed Motion to Dismiss Appeal

advising the Court that they reached a settlement with the bankruptcy trustee by

which Anani, LLC purchased Joseph Abuzaid’s judgment. Appellants further advise

the Court that they conferred with counsel for Joseph Abuzaid and he does not

oppose dismissal of this appeal.

      We grant appellants’ motion to dismiss, withdraw this Court’s opinion of June

7, 2018 and vacate this Court’s judgment of June 7, 2018 and dismiss this appeal.




                                          /David J. Schenck/
                                          DAVID J. SCHENCK
                                          JUSTICE

161364F.P05




                                       –2–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                JUDGMENT

MUAMAR ANANI, HANADI                          On Appeal from the 95th District
ANANI, BIG D CONCRETE, INC.,                  Court, Dallas County, Texas
AND ANANI, LLC, Appellants                    Trial Court Cause No. DC-12-09866-
                                              D.
No. 05-16-01364-CV         V.                 Opinion delivered by Justice
                                              Schenck. Justice Carlyle
JOSEPH ABUZAID, Appellee                      participating.

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.

      We ORDER that each party bear its own costs of this appeal.


Judgment entered this 2nd day of July 2021.




                                      –3–